t c memo united_states tax_court thomas w boozer petitioner v commissioner of internal revenue respondent docket no filed date thomas w boozer pro_se audrey morris for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6651 failure_to_file and underpayment of estimated income_tax against petitioner as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure unless indicated otherwise all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated that the correct deficiencies are as follows year deficiency dollar_figure big_number big_number further respondent conceded the additions to tax for and the issue for decision is whether petitioner is liable for the additions to tax under sec_6651 for failure_to_file timely returns and sec_6654 for underpayment of estimated_tax for each of the tax years through findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in dallas texas at the time this petition was filed petitioner earned a college degree with a major in banking he earned his living as a carpenter during the years in issue petitioner failed to file u s individual income_tax returns for each of the years through he asserts that he did not believe he had to file tax returns until he was ordered by a court to do so the only source for this alleged belief was a little bit of studying with a group of people who get together in the form of a study group opinion respondent determined that petitioner is liable for the sec_6651 addition_to_tax for and sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time id pincite sec_301_6651-1 proced admin regs petitioner has not shown that he exercised reasonable care with regard to his failure_to_file returns he has simply argued that he believed he had no duty to file a tax_return in the absence of a court order this alleged belief was based on discussions petitioner had with other laypersons not on any advice received from tax professionals assuming that petitioner is truthful about his belief it does not constitute reasonable_cause under sec_6651 it was not bolstered by advice from a competent tax professional who had been informed of all the relevant facts 58_tc_1062 39_tc_93 affd on this issue revd in part and remanded 324_f2d_633 8th cir cf united_states v boyle supra the preponderance_of_the_evidence in the instant case shows that petitioner a college graduate intentionally failed to file tax returns based on an alleged belief that had no basis in fact or law and that he did not seek the advice of competent tax professionals fully informed as to the facts of petitioner's situation therefore the additions to tax under sec_6651 must be sustained the additions to tax under sec_6654 are mandatory absent exceptions not applicable here 75_tc_1 we hold that petitioner is liable for the additions to tax under sec_6651 and sec_6654 for each of the years through in order to take account of the foregoing decision will be entered under rule
